Title: From George Washington to Major General Lafayette, 18 March 1780
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


          
            My dear Marqs
            Hd Qrs Morristown Mar. 18th 178⟨0⟩
          
          Your polite and obliging letter of the 10th of Octr from Havre came to my hands since the begin[nin]g of this Month—It filled me with a pleasure intermixed with pain—To hear that you were well—to find you breathing the same affection[at]e sentiments that ever have most conspicuously markd your conduct towards me & that you continued to deliver them with unabated attachmt contributes greatly to my happiness—On the other hand, to hear that not one of the many letters which I have written to you since you left this Continent had arrived safe was not only surprizing but mortifying, notwithstanding you have the goodness to acct for it on its true principles—With much truth I can assure you, that besides the Letter which ought to have been delivered to you at Boston (containing such testimonials of your merit & services as I thought a tribute justly due from me) & which was dispatched soon after it returned to me, I wrote you two or three times between that and the openin[g] of the Campaign in June. In the Month of July I wrote you a long letter from New Windsor. About the first of Septr I addressed you again—the last of the same Month, after I had been favoured with yr affectionate letter by the Chevr de la Luzerne, I wrote you a very long letter to go by Monsr Gerard; & some time in October I again wrote to you by Monsr de la Colombe, Copys of all which, to the best of my recollection, have been duely forwarded; it is a little unfortunate then that out of the whole I should not be able to get one of them safe.
          I have been thus particular My dear friend that in case there should be the least suspicion of my want of friendship or want of attention,

it may be totally removed; as it is my earnest wish to convince you by every testimony that an affectionate regard can dictate, of my sincere attachment to your person—and fortunes.
          For the copy of your letter to Congress, and the several pieces of intelligence which you did me the favor to transmit, you will be pleased to accept my warmest thanks. our eyes are now turned to Europe—the manœuvres of the field, long ’ere this, must have yielded to those of the cabinet, & I hope G. Britn will be as much foiled in her management of the latter as she has been in the former—her having formed no alliances, nor been able to contract for more forei[g]n troops, exhibits interesting proofs of it; which are not a little enlivened by the dispositions of the People of Ireland; who feel the importance of a critical moment to shake off those badges of Slavery they have so long worn.
          Since my last, a Detachment (if it can be called a detachment where the Commander in chief of an army is) consisting of the Gren[adie]rs & light Infantry & some other chosen corps—amounting in the whole to between five & 6000 Men—embarkd for Georgia—The 26th of Decr they left Sandy hook under Convoy of 5 Ships of the line & Several frigates commanded by Admiral Arbuthnot. Gener[a]l Clinton & Lord Cornwallis went with them. We have accts that part of this fleet had arrived at Savanna (in Georgia)—that it suffered very considerably in the stormy weather that followed their Sailing—in which there is good reason to believe that most of their Horses were thrown overboard, & that some of their ships foundered. indeed we are not without reports that many of the Transports were driven to the West Indies; how far these accts are to be credited I shall not unde[r]take to determine, but certain it is, the fleet has been much dispersed & their operations considerably delayed, if not deranged, by the tempestuous weather they had to encounter during the whole month of January. The enemy, that they might bend their operations more forceably to the Southward, & at the sametime leave New York & its dependancies sufficiently garrisoned have withdrawn their troops from Rhode Island.
          As the enemys intentions of operating in the Southern States began to unfo⟨ld⟩ I began to detach Troops to their aid—accordingly in Novr the North Carolina Brigad[e] took up its March for Charles-town, and were followed abt the middle of Decr by the Troops of Virginia; but the extreme cold—the deep Snows—& other impediments have retarded the progress of their March very considerable—The oldest people now living in this Country do not remember so hard a Winter as the one we are now emerging from. In a word, the severity of the frost exceeded anything of the kind that had ever been experienced in this climate before. I beg leave to make a tender of my best respects to Madm La

Fayette, & to offer fresh assurances, of being with sentiments of great & sincere friendship—My dear Marqs Yr Most Obed. & Affect.
          
            Go: Washington
          
        